Citation Nr: 0310190	
Decision Date: 05/28/03    Archive Date: 06/02/03

DOCKET NO.  01-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
perforation of the right eardrum.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active duty for training from June 1956 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  During the course of this appeal, the 
claims file was transferred to the RO in Indianapolis, 
Indiana.  


FINDINGS OF FACT

1.	In an unappealed March 1993 rating decision, the RO denied 
service connection for perforation of the right eardrum.  

2.  Evidence associated with the veteran's claims folder 
subsequent to the RO's March 1993 rating decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The unappealed March 1993 rating decision denying service 
connection for perforation of the right eardrum is final.  38 
U.S.C.A. §§ 5103, 5103A, 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).

2.  Since the March 1993 rating decision, new and material 
evidence has not been received, and the veteran's claim of 
entitlement to service connection for perforation of the 
right eardrum is not reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002); 38 C.F.R. § 3.156 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in February 2000 and 
remains pending.  The provisions of the VCAA and the 
implementing regulations are accordingly applicable.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a May 2000 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in an April 2001 statement of the case and a 
supplemental statement of the case issued in October 2001, 
the RO notified the veteran of regulations pertinent to 
service connection and new and material evidence claims, 
informed him of the reasons why his claim had been denied, 
and provided him additional opportunities to present evidence 
and argument in support of his claim.  

In a May 2001 letter and the October 2001 supplemental 
statement of the case, the veteran was informed of VA's duty 
to obtain evidence on his behalf.  Specific regulations 
pertaining to the VCAA were provided to the veteran in the 
October 2001 supplemental statement of the case.  The veteran 
was notified that VA would obtain all relevant service 
medical records, VA medical records, and reports of 
examinations or treatment at non-VA facilities authorized by 
VA.  In addition, VA would request other relevant records 
held by any Federal agency or department.  In turn, the 
veteran was informed of his duty to provide VA with enough 
information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold 
relevant medical records, addresses of these individuals, and 
the dates that such treatment was received. 

The Board finds that the guidance provided to the veteran in 
multiple communications from the RO satisfies the 
requirements of 38 U.S.C.A. § 5103 in that the veteran was 
clearly notified of the evidence necessary to substantiate 
his claim of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for perforation of the right eardrum.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  Under the 
foregoing circumstances, the Board considers the duty to 
notify has been met.  

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  The Board notes that the 
veteran's service medical records appear to have been lost or 
misplaced.  Despite several attempts to obtain those records, 
they have not been received and are not included in the 
claims file.  As such, the Board has a heightened duty to 
assist the claimant in developing the claim, and to explain 
its decision when the veteran's medical records have been 
lost.  See Ussery v. Brown, 
8 Vet. App. 64 (1995).  The Board concludes that the 
provisions of the VCAA have been complied with to the extent 
required under the circumstances presented in this case. 

B.  Legal analysis

The Board has reviewed the evidence of record, including but 
not limited to the veteran's contentions; lay statements; and 
VA outpatient treatment reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, it is not required to discuss each and every 
piece of evidence in a case.  The relevant evidence including 
that submitted by the veteran will be summarized where 
appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2002).  
"Active military, naval, or air service" includes any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2002).  

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection for perforation of 
the right eardrum on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claim was addressed in a March 1993 rating 
decision and that service connection was denied was at that 
time.  That decision denied the veteran's claim on the basis 
that while perforation of both eardrums was shown, the 
evidence did not demonstrate that the perforations were 
incurred in or aggravated by active service.  That decision 
is final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1103 (2002).  In February 2000, the veteran requested 
that his service connection claim be reopened.  A May 2000 
rating decision denied reopening the claim on the basis that 
new and material evidence had not been submitted.  The 
veteran disagreed with that decision and initiated a timely 
appeal.  As there is a prior final decision for this claim, 
the March 1993 decision, the Board is required to determine 
whether new and material evidence has been presented before 
reopening and adjudicating the service connection claim.  See 
Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2002); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  The Board notes that there 
has been a regulatory change with respect to the definition 
of new and material evidence, which applies prospectively to 
all claims filed on or after August 29, 2001.  See 66 Fed. 
Reg. 45,520, 45,630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).  As the veteran filed his claim prior to 
that date, the earlier version of the law, as set forth 
above, remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the March 1993 rating 
decision, the veteran submitted VA outpatient treatment 
records dated January 1990 to May 2001, and a lay statement 
in support of his claim.  In an April 2002 statement, the 
veteran's brother asserted that the veteran had exhibited 
decreased hearing in his right ear upon returning from active 
duty for training in 1956.  VA outpatient treatment records 
document diagnoses of right ear hearing loss and in February 
2000, the veteran complained of episodes of sharp pain in his 
right ear followed by a burning sensation that lasted 
approximately one hour.  The episodes had occurred 2-3 times 
per night for one month.  The examiner noted that the veteran 
had been deaf in his right ear "for many years."  Upon 
examination, the veteran's tympanic membranes were intact.  
In May 2001, the veteran reported a history of an explosion 
injury to his right ear in 1956.  

While VA outpatient treatment reports have noted the 
veteran's continued diagnoses of right ear hearing loss and 
ear pain, these are not elements for which evidence was 
lacking in March 1993.  The March 1993 rating decision noted 
that the perforation of the ears was not shown to have been 
incurred in or aggravated by active service.  Though the 
newly submitted evidence documents treatment of the veteran's 
right ear, none of the examining physicians have offered an 
opinion as to the etiology of the veteran's right ear 
disability.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  

The veteran's contentions that he suffers from a right 
eardrum perforation that is related to his active duty for 
training are reiterations of similar statements previously 
considered by the RO and as such cannot be considered to be 
new.  Moreover, such statements are not material.  Similarly, 
the statement of the brother of the veteran is not both new 
and material as although he is competent to relate his 
personal observances and recollections regarding the 
veteran's hearing after active duty for training, his 
statements may not constitute competent evidence of an 
inservice perforated right eardrum or evidence of a nexus 
between a current disorder and the veteran's military 
service.  It is now well established that laypersons without 
medical training, such as the veteran and his brother, are 
not competent to comment on medical matters such as date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].

Thus, there has been no evidence added to the record which 
addresses the matters of in-service incurrence or aggravation 
of a right ear disability.  Absent the presentation of such 
evidence, new and material evidence cannot be said to have 
been submitted and the claim cannot be reopened.

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the March 1993 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim for entitlement to 
service connection for perforation of the right eardrum is 
not reopened.


ORDER

The claim of entitlement service connection for perforation 
of the right eardrum is not reopened; the appeal is denied.



	                        
____________________________________________
	S. L.KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

